289 So. 2d 649 (1974)
In re Ulyss Eugene WEATHINGTON
v.
CITY OF BIRMINGHAM. Ex parte Ulyss Eugene Weathington.
SC 658.
Supreme Court of Alabama.
January 31, 1974.
William Conway, Birmingham, for petitioner.
No brief for respondent.
COLEMAN, Justice.
Petition of Ulyss Eugene Weathington for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Weathington v. City of Birmingham, 52 Ala.App. 77, 289 So. 2d 645.
Writ denied.
HEFLIN, C. J., and BLOODWORTH, McCALL and JONES, JJ., concur.